Title: From Alexander Hamilton to John Chaloner, [14 August 1784]
From: Hamilton, Alexander
To: Chaloner, John


[New York, August 14, 1784]
Dr. Sir
I received in due time your letter of 14 of July.
The bills sent by you which have been paid and will be paid are


on James & Alex Stewart
£ 600

ditto
  300

on Delafield
  149. 4

James Buchanan & Co
  400

on Cap G. Geddes
   23. 9.2

William Bowne
   30    



 1502.13.2


The Drafts on Lowe and Woodward I return by Mr. Mc.Cartys desire who will have explained to you.
The ballance due on the lot will be £1297.7.10 which bears interest at seven ⅌ Cent. If you are in Cash on Mr. Church’s account, I shall be obliged to you as soon as possible to forward that ballance; the rather as from particular circumstances there is some little hazard in the title ’till the transaction is completed.
I inclose you Messrs. Nathaniel and John Traceys obligation to Mr. Church for Twenty five shares of bank Stock, agreeable to your request.
Mrs. Hamilton tells me that Mrs. Church informs her she has sent to your care a box of sheeting for her—and there is some other thing which she does not recollect for Mrs. Schuyler. She requests you will be so good as to forward these articles.
Mrs. H joins in compliments to Mrs. C.
Believe me to be    With great regard Dr Sir    Your Obed Servt
A Hamilton
New YorkAugt. 14th. 1784
Mr. J Chaloner
 